Citation Nr: 1140371	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003, May 2004, and August 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the September 2003 rating decision, the RO denied service connection for PTSD.  After the consideration of additional evidence, in the May 2004 rating decision, the RO confirmed and continued the previous denial of service connection for PTSD.  In the August 2005 rating decision, the RO denied service connection for diabetes mellitus, type II, and for peripheral neuropathy of the upper and lower extremities.  

In March 2006, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.   

In December 2010, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a July 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.
 
The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As discussed in the December 2010 remand, the Veteran is seeking service connection for diabetes mellitus as due to in-service herbicide exposure in Vietnam.  In a November 2003 stressor statement, the Veteran reported stressors, including having to identify dead bodies while on temporary duty in Da Nang in May and June 1968.  In his May 2004 notice of disagreement (NOD), the Veteran reported that he landed in Chu Lai and Da Nang on the mail plane in late June or early July 1968.  During a February 2004 VA examination to evaluate his claim for service connection for PTSD, the Veteran reported that, during service on the USS Enterprise, he was an aircraft mechanic and crew chief on a North American RA-5C Vigilante.  He stated that one of the Vigilantes was moved off the Enterprise and based on shore in Vietnam and that he volunteered to be the crew chief for this aircraft, so he was based with it at Bien Hoa and Da Nang.  The Veteran stated that the air bases where he was stationed were subject to frequent rocket and mortar attacks.  In an October 2005 statement, the Veteran reported that he was in Da Nang in May and June 1968.  

During the March 2006 DRO hearing, the Veteran reiterated that he went to Vietnam with an RA-5C Vigilante.  He reported that he flew to Chu Lai and took a truck convey to Da Nang, where he stayed for about 42 days.  His representative suggested that VA might want to obtain the Veteran's pay records, as they might reflect his presence in Vietnam.  

In support of his reported service in Vietnam, the Veteran has submitted copies of e-mails from fellow servicemembers.  In April 2005, D.C. stated that he remembered the Veteran going ashore when they were off the coast of Vietnam in the summer of 1968.  In May 2007, T.C.T. reported that the Veteran had been sent to Da Nang Air Base to inspect planes in 1968.  Later that month, E.T. wrote that he remembered the Veteran being sent to Da Nang.  

In an August 2007 stressor statement, the Veteran reported that he was sent to Da Nang on temporary duty in October and November 1968.  

Despite his assertions regarding service in Vietnam, the Veteran's service records do not verify such service.  Rather, as observed in the prior remand, the record shows that the Veteran served in the US Navy with the Reconnaissance Attack Squadron ONE (RVAH-1) aboard the USS Enterprise between January and June 1968 during combat operations.

The RO has attempted to verify the Veteran's service in Vietnam.  Specifically, the RO contacted the National Personnel Records Center (NPRC) in an attempt to verify the Veteran's dates of service in Vietnam.  In a February 2005 response, the NPRC indicated that it was unable to determine whether or not the Veteran had in-country service in Vietnam, as he was attached to a Navy unit that could have been assigned to a ship or to shore.  The NPRC added that the Veteran's unit was credited with Vietnam service for various periods between February and May 1968 while assigned to the RVAH-1; however, the Veteran's service record provided no conclusive proof regarding his physically being in-country.  

In a January 2010 response to a November 2009 request, the Defense Personnel Records Information System (DPRIS) indicated that the Naval History and Heritage Command (NHHC) did not maintain a 1968 command history for RVAH-1, but that the 1968 command history for the USS Enterprise had been reviewed.  DPRIS indicated that the command history did not document the Veteran going ashore to Da Nang.  The January 2010 response also reflects that the USS Enterprise deck logs, dated in August and November 1968 had been reviewed, which revealed that the ship was in dry dock in Bremerton, Washington in August 1968 and was operating in the Southern California operations area in November 1968.  

In June 2010 memorandum, the Joint Services Records Research Center (JSRRC) coordinator made a formal finding of a lack of information required to corroborate the Veteran's claimed stressor and to verify in-country service in Vietnam.  

In the December 2010 remand, the Board acknowledged the Veteran's report of temporary duty in Vietnam in May and June 1968, and observed that his pay records had not been obtained.  The Board remanded the claims on appeal to obtain the Veteran's pay records and unit records in an attempt to verify his reported service in Vietnam.  In its directives, however, the Board mistakenly asked the AMC/RO to obtain the Veteran's pay records for his active duty, in particular his service while assigned to the USS Enterprise between January and June 1965 (as opposed to 1968) from the Defense Finance Accounting Service (DFAS).  

In January 2011, the AMC requested pay records from the Veteran's active duty service, to particularly include his service while assigned to the USS Enterprise between January and June 1965 from the NPRC.  Later that month, the NPRC responded that it did not maintain finance records, and advised the AMC that the request had been forwarded to address code 35 (DFAS).  The AMC was advised that, in the future, address requests concerning military benefits should be sent directly to DFAS.  In correspondence dated in January, March and May 2011, the AMC requested pay records from the Veteran's active duty service, to particularly include his service while assigned to the USS Enterprise between January and June 1965.  In a June 2011 response, DFAS indicated that the Veteran was not on the retired rolls of that center, and instructed that the request be sent to the NPRC.  

Despite the June 2011 response from the DFAS, in light of the fact that the requests for the Veteran's pay records included incorrect dates of service on the USS Enterprise, coupled with the fact that the claims on appeal must be remanded for other development, the Board finds that, on remand, an additional attempt should be made to obtain the Veteran's pay records.  

In December 2010, the Board also instructed that the AMC/RO should obtain unit records, to include morning reports, from any appropriate government record depository, showing that the Veteran had temporary duty in Vietnam in May and June 1968.  In January 2011, the AMC requested that the NPRC search the morning reports of RVAH-1 from January through March 1968 for remarks regarding the USS Enterprise.  Later that month, the NPRC responded that Navy and Marine Corps units did not create morning reports.  

Despite the January 2011 response from the NPRC, the December 2010 remand instructed that the AMC/RO obtain the Veteran's unit records, to include morning reports, from any appropriate government record depository.  The negative response regarding morning reports did not satisfy the directive to request the Veteran's unit records to verify the Veteran's reported temporary duty in Vietnam.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, remand to ensure compliance with the December 2010 remand is warranted.  See Stegall, 11 Vet. App. at 271.  In reaching this conclusion, the Board has considered the fact that the claims file includes a January 2010 response from DPRIS; however, this response only indicates that deck logs dated in August and November 1968 were reviewed.  Moreover, the search requests indicated that the Veteran's stressors occurred in October or November 1968 (as opposed to May or June of that year).  

The Board notes that the Veteran has provided various dates regarding his claimed temporary duty in Vietnam.  In this regard, in November 2003, May 2004, and October 2005, he indicated that he was in Vietnam in the summer of 1968; however, in August 2007, he reported that he was in Vietnam in October and November 1968.  Most recently, in correspondence dated in December 2010, the Veteran reported that he was sent to Da Nang Vietnam on temporary duty for between 30 and 36 days in early June 1967.  Accordingly, on remand, the AMC/RO should ask the Veteran to clarify the dates of his reported temporary duty in Vietnam.  

In addition to the above, a review of the record reflects that, in January 2011, the Veteran completed a DD Form 149, Application for Correction of Military Record Under the Provisions of Title 10, U.S. Code, Section 1552, in which he asserted that he believed his record was in error as there was nothing documenting his temporary duty to Vietnam.  Any change in official military records could have an impact on the Veteran's claims.  As such, any determination from the Board for Correction of Naval Records should be obtained and associated with the claims file.

While the foregoing development regarding the Veteran's reported in-country service in Vietnam is pertinent to his claim for service connection for diabetes mellitus, claimed as secondary to Agent Orange exposure, the Board notes that the Veteran has claimed that his peripheral neuropathy of the upper and lower extremities is secondary to his diabetes mellitus.  Thus, the Board finds that the claims for service connection for peripheral neuropathy of the upper and lower extremities are inextricably intertwined with the claim for service connection for diabetes mellitus, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Further, as observed by the Board in December 2010, the Veteran's psychiatric claim involves his report of service in Vietnam.  Accordingly, the Board will defer consideration of this claim until the requested development regarding his claimed Vietnam service is complete.  

Also, as regards the claim for service connection for a psychiatric disorder, Social Security Administration (SSA) records include the report of an October 2007 examination, during which the Veteran reported that, in 1986, he was admitted to a psychiatric ward because he was having suicidal ideations.  He further indicated that he also received treatment for alcohol and drug use.  No treatment records regarding this reported hospitalization have been associated with the claims file.  As any such records are potentially pertinent to the claim for service connection for a psychiatric disorder, on remand, the AMC/RO should attempt to associate any such records with the claims file.  See 38 C.F.R. § 3.159(c).  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in June 2010.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records.  

In addition to the foregoing, in September 2007, the Veteran requested a Board hearing.  In July and September 2010, he indicated that he did not want a Board hearing.  However, more recently, in correspondence dated in December 2010, the Veteran reported that he wished to appear personally before the Board to give testimony concerning his appeal.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107.  The Veteran has not yet been afforded a Board hearing.  In light of his recent request, the claims on appeal must be remanded to the RO for scheduling of the requested hearing.  

Finally, the record reflects that the Veteran is represented by the Texas Veterans Commission, as reflected in a May 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In correspondence dated in December 2010, the Veteran indicated that he was submitting the name of J.J.D., Capt. USAF, Ret., as his new representative.  He provided the address and telephone number for this individual.  

Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  

Mr. J.J.D.'s name does not appear in the VA list of agents accredited under 38 C.F.R. § 14.629(b), to represent veterans before VA.  The Board points out, however, he may be authorized to represent the Veteran in this matter on a one-time-only basis pursuant to the provisions of 38 C.F.R. § 14.630.  Regardless, the Veteran has not submitted a VA Form 21-22a naming this individual as his representative.  Accordingly, on remand, the AMC/RO should clarify, in writing, the Veteran's intentions regarding representation in this appeal, and appropriate documentation in this regard should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Clarify, in writing, the Veteran's intentions regarding representation in this appeal, and associate appropriate documentation with the claims file.

2.  Contact the Veteran and ask him to clarify the dates of his reported temporary duty in Vietnam.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of psychiatric hospitalization in 1986 (as described during an October 2007 SSA examination) and any records of VA treatment dated since June 2010.

4.  Request pay records for the Veteran's active duty service, in particular his service while assigned to the USS Enterprise between January and June 1968, from the Defense Finance and Accounting Service (DFAS) or any other appropriate agency.  All records obtained pursuant to this request must be included in the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

5.  Search the Veteran's unit records, to include a search of deck logs for the USS Enterprise, to attempt to verify his reported temporary duty in Vietnam in May and June 1968 (or any other period which the Veteran identifies, pursuant to paragraph 2, above).  All records obtained pursuant to this request must be included in the claims file.  If the search for such verification has negative results, documentation to that effect should be included in the claims file.

6.  Contact the Board for Correction of Naval Records, or any other appropriate service department, and request a copy of any decision regarding the Veteran's Application for Correction of Military Records.  Contact the Veteran and request any copies of decisions from the Board for Correction of Naval Records that the Veteran may have in his possession.

7.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case.  

8.  Thereafter, schedule the Veteran for a videoconference or Travel Board hearing, at the earliest available opportunity.  The AMC/RO should notify the Veteran and his representative of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


